DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks a transitional phrase (e.g. “comprising”). A transitional phrase defines the scope of the claim in terms of what unrecited elements or method steps, if any, are excluded from the scope of the claim, as well as clearly separating the preamble of the claim from the body of claim. Accordingly, the lack of a transitional phrase renders the claim indefinite because the scope of the claim is not clearly defined. In claim 1, line 2, the phrase “in which method in” appears to serve the same purpose as a transitional phrase to further limit the structure of the method; therefore, for the purposes of examination this will be interpreted as an open transitional phrase (i.e. equivalent to “comprising”). Please see MPEP 2111.03.
Claim 1 is directed towards “a method of producing a rolled edge;” however, upon completion of the method one of ordinary skill in the art obtains a “roll.” The claim does not clearly recite that the “roll” is the “rolled edge.”
Claim 1, lines 2-3, “an edge portion” – it is not clear if this is means to refer to the “cylindrical edge portion (of a pipe)” on lines 1-2 or introduce an additional portion.
The subject matter of claims 1-10, 12, 13, 16-25 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "rolling" or "folding" or some other -ing ending word that provides the active step.

Line 6-7 of claim 1 recites: “in the first step the starting zone of the edge portion  is folded over by the tool, comprising a folding die and counterholder,” – it is unclear what is required by the claim, it appears the claim requires a tool, a die and counterholder; however the specification states that the “tool” includes the die and the counterholder and therefore will be examined as such.
In claim 4, there is insufficient antecedent basis for “the substantially linear portion,” “the rolling,” and “the folding”
Claim 6 recites, “edge portion” – it is not clear which portion is being referred to.
Claim 11, line 4 recites “a folding die” however, a folding die was already set forth claim 1 – therefore, it is not clear if this is an additional die or meant to refer to the die set forth in claim 1. 
In claim 11, there is insufficient antecedent basis for “the rolling” and  “the pipe portion”
Claim 11 recites: “the method involves only the first and second step…and the rolling is done in the following steps: moving…advancing…removing (and) moving.” It is unclear what is required by this claim because it states “only”  a first and second step but goes on to require additional steps which contradicts the first part of the claim. What are metes and bound s of “only” the first and second steps?
Claims 11 recites: “a plurality of outer counterholders” – it is not clear if these counterholders includes the counterholder from claim 1 or if they are in addition to the counterholder from claim 1.
Claim 12 recites: “wherein the rolled edge is placed on a tubular portion of an

Claim 14 recites: “Method as claimed in claim 1 for making an aerosol dome for a spray can” – it is not clear how the steps of claim 1 result in an aerosol dome for a spray can.
Claim 15 recites: “A rolled edge, produced by a method as claimed in claim 1, or a spray can having such a rolled edge.” It is unclear what is needed to meet the claim limitations. It is not clear if “a rolled edge” is a different rolled edge set forth in claim 1 or mean to refer to the rolled edge set forth in claim 1.
In claims 16 and 17, there is insufficient antecedent basis for “the bending radius” and “the adjoining axial portion”
In claim 19, there is insufficient antecedent basis for “the rolling,” and “the folding over”
Claim 26, line 3 recites “a folding die” however, a folding die was already set forth claim 1 – therefore, it is not clear if this is an additional die or meant to refer to the die set forth in claim 1. 
In claim 26, there is insufficient antecedent basis for “the rolling” and “the pipe portion”
Claim 26 recites: “the method involves only the first and second step…and the rolling is done in the following steps: moving…advancing…removing (and) moving.” It is unclear what is required by this claim because it states “only” a first and second step but goes on to require additional steps which contradicts the first part of the claim. What are metes and bound s of “only” the first and second steps?
Claims 26 recites: “a plurality of outer counterholders” – it is not clear if these counterholders includes the counterholder from claim 1 or if they are in addition to the counterholder from claim 1.

Claim 27 recites: “A rolled edge according to claim 15, as part of an aerosol dome for a spray can” – it is not clear how the steps of claim 1 result in the rolled edge being part of an aerosol dome for a spray can.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites: “Method as claimed in claim 1 for making an aerosol dome .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthet (US Patent 4,113,133).
Berthet discloses a rolled edge in an aerosol can designed to receive a valve [Column 1, lines 9-11.] It is noted that claims 14, 15 and 27 are considered as product-by-process claims. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet (US Patent 4,113,133), as best understood.
With regards to claims 1, 5, and 20, Berthet discloses a method for producing a rolled edge from a cylindrical edge portion of a pipe comprising:
rolling a starting zone of the edge portion into a substantially radial peripheral flange with a forcibly controlled tool including a folding die (12) and a counterholder (13), as seen in Figures 4 and 5, and
folding over the flange into a roll with a flanging die (19), as seen in Figure 6 and 7.
Berthet discloses that the starting zone extends at “an oblique angle…such as at an angle of 35°” [Column 3, lines 3-5]. It is noted that an oblique angle is well known in the art to be either an acute or obtuse angle, an angle that is not 90 degrees. Berthet discloses the invention substantially as claimed except for wherein the starting zone is at an angle in the range of 75°-105° (claim 5: 80-100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed angle since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular angle provides an advantage, is used for a particular purpose, or solves a stated problem
With regards to claims 2, 3, 6, 16-18, 21, 22, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed material thickness and corresponding bending radius or radial length, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claims 7, 8, 9, 23, 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. MPEP 2144.07.
With regards to claims 12, 14, 15 and 27, Berthet discloses a rolled edge in an aerosol can designed to receive a valve [Column 1, lines 9-11.]
With regards to claim 13, Berthet discloses wherein the folding die (12) and the counterholder (13) surround the edge portion with form fitting, as seen in Figure 4.
With regards to claims 10 and 25, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed wrap angle of the flanging die since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet in view of Mohtaramzadeh (DE 202013100529), as best understood.
Berthet discloses the invention substantially as claimed except for a plurality of counterholders. Mohtaramzadeh is relied upon to teach a method of producing a rolled edge 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TERESA M EKIERT/Primary Examiner, Art Unit 3725